DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 08/30/2022 have been entered.  Claim 29 remains pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 1-28 have been canceled.
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (b) rejections set forth in the Non-Final office action mailed on 12/20/21.
Claim Objections
Claim 29 is objected to because of the following informalities:  
line 4 recites “medication that delivery portion” should be amended to recite “medication, the delivery portion”
line 6 recites “the distal end is that” and the Examiner suggest amending to “the distal end; the delivery portion”
line 8 has a period at the end
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fist needle portion … first outer diameter … second outer diameter smaller than the first outer diameter, the second outer diameter terminating to a needle tip; the ridged portion, suction port, guide portion being a sleeve surrounding the delivery” must be shown in one combined embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “a ridged portion proximate the first outer diameter said ridged portion defining 1/3 outer diameter that is larger than the first outer diameter” is new matter.  The specification states that the ridged portion has a third outer diameter larger than the first outer diameter not that the ridged portion has an outer diameter that is 1/3 larger than the first outer diameter as recited in claim 29.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the recitation “wherein the guide portion (204) is configured to have the first outer diameter at both sides extending from the bend” is indefinite because it is not clear what is meant by “at both sides.” For examination purposes the aforementioned recitation has been interpreted as “the first outer diameter is maintained on both sides of the bend.”
Regarding claim 29, the recitation “; a first needle portion having a proximal end coupled to the hub portion that defines a first outer diameter and that extends in a longitudinal direction away from the hub portion, the needle having a distal end opposite the proximal end and that includes a bent portion; wherein the bent portion defines a predetermined angle configured to be inserted in a tissue path through to a targeted region of the patient, the distal end of the needle defining a second outer diameter that is smaller than the first outer diameter, the second diameter terminating to a needle tip for a delivery of medication into the targeted region; wherein the first outer diameter is configured to push away bodily tissue in the tissue path a distance sufficient to define an opening for the second diameter to enter the targeted region at a predetermined angle so as to deliver medication to the targeted region” is indefinite because seemingly applicant is claiming that the device has “a guide portion, a delivery portion with a tip, a first needle portion, second needle portion and a needle tip” however, based on the specification the guide portion is the first needle portion; the delivery portion with the tip is the second needle portion having a needle tip.”  For examination purposes claim 29 has been interpreted in view of the specification wherein the “first needle portion” is the “guide portion” the “second needle portion” is the “delivery portion with a tip”  
Regarding claim 29, the claim is indefinite in view of the specification because the claim recites features such as “a guide portion, delivery portion, first needle portion, second needle portion, suction port, the first needle portion having a distal end opposite the proximal end… the distal end of the needle defining a second outer diameter that is smaller than the first outer diameter, the second diameter terminating to a needle tip…a second needle portion having a second outer diameter the second outer diameter being smaller than the first outer diameter wherein the second needle portion has a tip configured to penetrate soft tissue” which is indefinite because seemingly applicant is combining embodiments in a manner that is not described in the specification.  For example the specification does not describe an embodiment that has “a first needle portion having a first and second outer diameter, the second outer diameter smaller than the first outer diameter and the second diameter terminating in a needle tip” with “a delivery portion … configured with a  tip to penetrate tissue” and with “a second needle portion having a second outer diameter…the second needle portion having a tip configured to penetrate soft tissue.”  It appears that applicant is attempting to claim an embodiment that has the features of both Figs. 2 and 10; however, the specification does not describe that combined embodiment and such embodiment is not shown in the Figures.  For examination purposes claim 29 has been interpreted as follows:
An injection needle, comprising: a guide portion configured to have a first outer diameter; a delivery portion extending from a distal end of the guide portion and configured with a tip to penetrate tissue and deliver a medication that delivery portion having a second outer diameter smaller than the first outer diameter; wherein the guide portion is configured to have a bend proximate the distal end is that the delivery portion extends at a predetermined angle from a line of the guide portion opposite the bend. wherein the guide portion is configured to have the first outer diameter at both sides extending from the bend; a hub portion configured to mate with a corresponding hub portion of a medication delivery device; a ridged portion proximate the first outer diameter said ridged portion defining 1/3 outer diameter that is larger than the first outer diameter and configured to abut bodily tissue at an end of the tissue path so as to inhibit the needle tip from penetrating beyond the targeted region; a conduit situated along a body of the needle; wherein the guide portion is more rigid than the delivery portion; wherein said injection needle is reusable.

Regarding claim 29, the recitation “entire team” is indefinite because it is not clear what is meant by “entire team.”  For examination purposes the claim has been interpreted as stated above.
Regarding claim 29, the recitation “said ridged portion defining 1/3 outer dimeter that is larger than the first outer diameter” is indefinite because it is not clear if applicant is claiming that the 1/3 of the outer diameter of the ridged portion is larger that the first outer diameter or if the outer diameter as a whole is 1/3 larger that the first outer diameter.  For examination purposes the aforementioned recitation has been interpreted in view of the specification that the “ridged portion has a third outer diameter that is larger than the first outer diameter.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martini (Pub. No. 2016/0243316).
Regarding claim 29, Martini teaches an injection needle (200, Fig. 2), comprising: a guide portion (204, Fig. 2) configured to have a first outer diameter (outer diameter of 204); a delivery portion (206, Fig. 2) extending from a distal end (distal end of 204 at proximal end of 208, see Fig. 2) of the guide portion (204) and configured with a tip (212, Fig. 2) to penetrate tissue and deliver a medication (see [0029]) that delivery portion (206) having a second outer diameter (outer diameter of 206 at distal most end of 210, see Fig. 2) smaller than the first outer diameter (outer diameter of 204, see Fig. 2, [0028] where 206 has a smaller outer diameter than 204); wherein the guide portion (204) is configured to have a bend (208, Fig. 2) proximate (near) the distal end (distal end of 204 at proximal end of 208, see Fig. 2 and [0028]) is that the delivery portion (206) extends at a predetermined angle from a line (central longitudinal axis of 204, see Fig. 2 below also see claim 1) of the guide portion (204) opposite the bend (208, see Fig. 2). wherein the guide portion (204) is configured to have the first outer diameter at both sides extending from the bend (see 112b rejection above and [0028]); a hub portion (202, Fig. 2) configured to mate with a corresponding hub portion of a medication delivery device (see [0027]).  ; a first needle portion having a proximal end coupled to the hub portion that defines a first outer diameter and that extends in a longitudinal direction away from the hub portion, the needle having a distal end opposite the proximal end and that includes a bent portion; wherein the bent portion defines a predetermined angle configured to be inserted in a tissue path through to a targeted region of the patient (see 112b rejection above for interpretation), the distal end of the needle  defining a second outer diameter that is smaller than the first outer diameter (see 112b rejection above for interpretation), the second diameter terminating to a needle tip for a delivery of medication into the targeted region; wherein the first outer diameter is configured to push away bodily tissue in the tissue path a distance sufficient to define an opening for the second diameter to enter the targeted region at a predetermined angle so as to deliver medication to the targeted region bend (see 112b rejection above for interpretation); a ridged portion (ridged portion, Fig. 2 below) proximate (near) the first outer diameter (outer diameter of 204) said ridged portion defining 1/3 outer diameter (see 112b rejection above for interpretation) that is larger than the first outer diameter (see Fig. 2 below illustrating the diameter of ridged portion being larger than the first diameter) and configured to abut bodily tissue at an end of the tissue path so as to inhibit the needle tip from penetrating beyond the targeted region (see [0009] and claim 24); a suction port configured to remove and gather excesses build medication, blood, or secretions, or any combination of these fluids (see 112b rejection above for interpretation); a conduit (lumen of 200) situated along a body of the needle (body of 200); wherein the guide portion is more rigid than the delivery portion; wherein the delivery portion extends through an entire team of the guide portion (see 112b rejection above for interpretation), the guide portion being configured as a sleeve surrounding the delivery portion (see 112b rejection above for interpretation): a second needle portion having a second outer diameter (see 112b rejection above for interpretation), the second outer diameter being smaller than the first outer diameter v; wherein the second needle portion has a tip configured to penetrate a soft tissue (see 112b rejection above for interpretation); wherein said injection needle is reusable (200, see [0026]).


Examiner’s Annotated Fig. 2
[AltContent: textbox (3rd outer diameter)][AltContent: ][AltContent: textbox (ridged portion)][AltContent: connector]
    PNG
    media_image1.png
    100
    146
    media_image1.png
    Greyscale


[AltContent: connector][AltContent: textbox (central longitudinal axis)][AltContent: connector]
    PNG
    media_image2.png
    207
    533
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. Applicant does not provide any substantive arguments regarding the prior art of record, Martini (2016/0243316) in regards to the 35 U.S.C. 102(a)(1) rejection; therefore, applicant’s arguments are not persuasive and it is the Examiner’s position that Martini teaches newly added claim 29.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783